*181OPINION.
Marquette :
The only issue herein is whether or not any part of the dividends declared by the directors of the Gillette Safety Razor Co. on December 12, 1916, and paid to the taxpayer on January 15, 1917, is taxable at the rates prescribed by law for the year 1917. In our opinion, the resolution of the board of directors passed on December 12, 1916, declaring the dividends in question, constituted a distribution to the stockholders at that time, regardless of the fact that payment was not made until the year 1917. Appeal of A. H. Stange, 1 B. T. A. 810. It follows that the distribution, having been made in the year 1916, could not have been from earnings for the year 1917, and that the Commissioner was in error in subjecting any part of the distribution to tax at the 1917 rates. Appeal of Harmon W. Hendricks, 4 B. T. A. 1257.

Order of redetermination will be entered on 15 days’ notice, under Rule 50.